DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites the product of a pouch in lines 1-6, then subsequently recites a method of using the pouch in lines 7-9.  It is unclear for what subject matter (product or method of using a product) applicant is seeking.  For the purpose of examination, claim 1 will be considered as directed to the product of a pouch.
Claim 4 contains the trademarks/trade names FILIUM, AQUAGUARD, and WATERSEAL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark 
Claim 5, is indefinite because it is not written as a single sentence. Note the semicolon at the end of the claim.
In claim 6, “the first outer layer” lacks antecedence.
Claim 14 contains the trademark/trade name CORDURA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the “absorbent layer” and, accordingly, the identification/description is indefinite.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,347,848 to Hubbard et al.
Regarding claim 1, Hubbard et al. discloses an ice pouch (10) comprising a flexible and water-resistant casing material (40) surrounding an interior compartment (30), which meets the structure implied by the functional recitation “a user-adjustable interior volume”.  Hubbard et al. discloses the pouch further comprises a resealable opening (18) at one end of the casing having a width wider than the casing at a throat (34), and a waterproof closure (50) that seals the resealable opening (18).  Hubbard et al. meets the claimed structure of the ice pouch, as discussed above, which meets the structure implied by the functional recitation “wherein the user adjusts the interior volume by rolling or folding the casing in a closing area proximate to the opening to adjust the interior volume to have a capacity that is a maximum capacity or a smaller capacity.”
Regarding claim 2, Hubbard discloses the diverging walls (36) extending from throat (34) to opening (18), which meets the recitation “the resealable opening is funnel shaped.”
Regarding claim 3, Hubbard et al. discloses the ice pouch (10) is constructed of a three ply material (40) that comprises a sheet of polyethylene (42), which meets the structure implied by the recitation “the water-resistant casing material is at least one of a waterproof material, liquid proof material, liquid repellent coating or laminating.”
To the degree claim 4, can be understood, the three ply material (40) meets the structure implied by the indefinite language “the water-resistant casing material is at least one of FiliumTM, AquagardTM, or WaterSealTM.”
Regarding claim 5, Hubbard et al. discloses an ice pouch (10) for holding ice, the pouch comprising: a waterproof closure (opening 18, throat 34, and diverging wall 36) configured to 
Regarding claim 7, Hubbard et al. discloses the opening (18) of the pouch is wider than a width of the interior of the ice pouch at the throat (34).
Regarding claim 8, Hubbard et al. discloses an a bag (30) of the ice pack (10) is to be filled with ice, which meets the structure implied by the functional recitation “the ice pouch is sized to hold up to 25 pounds of ice.”
Regarding claim 9, Hubbard et al. discloses an absorbent, intermediate layer (44) between a polyethylene layer (42) and an absorbent, outer layer (46), wherein rayon polyester fiber provides a suitable absorbent material (column 3, lines 31-43).  Insofar as all materials have the characteristic/property to resist the flow heat (i.e., thermal resistance), the absorbent, intermediate layer (44) in Hubbard et al., as discussed above, meets the structure implied by the functional recitation “a temperature regulating layer between the water-resistant layer and the absorbent layer for controlling the rate at which the temperature difference between the interior and absorbent layer permeates the ice pouch.”
Regarding claim 14, Hubbard et al. discloses an absorbent, intermediate layer (44) between a polyethylene layer (42) and an absorbent, outer layer (46), wherein rayon polyester fiber provides a suitable absorbent material (column 3, lines 31-43), which encompasses the recitation “the absorbent layer comprises CorduraTM, cotton or microfiber.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 6, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,941,640 to Thatcher and U.S. Patent No. 6,675,606 to Jones et al.
Regarding claim 5, Thatcher discloses a pouch comprising a waterproof closure configured to seal the pouch by closing an opening, and a water-resistant layer of the pouch extending from the waterproof closure and enclosing an interior of the pouch.  However, Thatcher does not disclose an absorbent layer outside the water resistant layer.  Jones et al. teaches that it is known in the art provide an absorbent layer outside a water resistant layer in an analogous pouch (column 4, lines 21-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an absorbent layer outside the water resistant layer in the Thatcher pouch, as in Jones et al. in order to prevent wetting by moisture condensed on the pouch.
Regarding claim 6, Thatcher discloses a baffle (50) coupling nonadjacent areas of layers of the pouch, which meets the structure implied by the recitation “at least one channel is defined by nonadjacent areas of the first outer layer coupled together.”
Regarding claim 10, Thatcher discloses the claimed invention, except for the pouch being integral with or affixed to a bag or cooler.  Jones et al. teaches that it is known in the art to provide an analogous pouch that is integral with or affixed to a cooler of any type (which encompasses bags).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the pouch of Thatcher integral with or affixed to a bag or cooler, as in Jones et al., in order to provide a means for maintaining a reduced temperature.
Regarding claim 11, Thatcher discloses the coupling is formed by seams or welding (column 3, lines 23-27).

	Regarding claim 13, making the pouch of Thatcher integral with or affixed to a bag or cooler, as in Jones et al. and discussed above, meets the recitation “ kit containing the ice pouch of claim 5 and a cooler or a bag for holding food or drinks.”
	Regarding claim 14, Thatcher and Jones et al. disclose the claimed invention, as discussed above.  Jones et al. especially discloses the absorbent layer being a towel or similar fabric (column 4, lines 21-47).  However, it is uncertain if the fabric material is CORDURA, cotton, or microfiber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CORDURA, cotton, or microfiber for the absorbent layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claim 15, Thatcher discloses the method of using a pouch comprising filling the pouch with ice, rolling/folding closed the pouch (which inherently adjusts the volume of the pouch), and sealing the pouch.  Insofar as Thatcher discloses the pouch includes a baffle (50) that dived the pouch into two, interconnected chambers, filling the Thatcher pouch with ice, as discussed above, inherently results in the step of filling the pouch with ice “including dispensing the ice into at least two channels in the ice pouch”, as claimed.  However, Thatcher does not disclose placing the ice-filled pouch in a cooler.  Jones et al. teaches that it is known in the art to place an analogous ice-filled pouch in a cooler.  It would have been obvious to a person having ordinary skill in the art to place the ice-filled pouch of Thatcher in a cooler, as in Jones et al., in order to maintain the contents of the cooler at a reduced temperature.
	Regarding claim 16, Thatcher and Jones et al. disclose the claimed invention, as discussed above.  Thatcher especially discloses the rolling/folding the pouch closed (column 4, lines 17-24), which meets the recitation that the rolled area lays flat.  However, Thatcher discloses ends of the rolled area maintained by engaged by a hook and loop fastener (44) on the pouch instead of at least two snaps.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the hook and loop fastener with at least two snaps in the Thatcher pouch, since the Examiner takes Official Notice of the equivalence of hooks and loops and snaps or their use in the pouch art and the selection of any of these known equivalents to the rolled area in a lay flat condition in the Thatcher pouch would be within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JES F PASCUA/Primary Examiner, Art Unit 3734